                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                    JUDGMENT
                        Plaintiff,
       v.                                           Case Number: 2:14-cr-0344-KJD-PAL
TIERRE COLE                                            5HODWHGFDVH
                                                                      2:16-cv-1377-KJD


                        Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
as Petitioner Tierre Cole’s [40], [43], Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §
2255 was DENIED, Judgment is entered on behalf of the United States of America.
A certificate of appealability shall be granted.




       3/27/2020
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ D. Reich-Smith
                                                             Deputy Clerk
